 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIndiana & Michigan Electric Company and LocalUnion No. 1392, International Brotherhood of Elec-trical Workers, AFL-CIO-CLC. Case 25 CA 9098August 1, 1978DECISION AND ORDERBY CHIAIRMAN FANNING ANI) MEMNBE RS JENKINSAN) Mt RPIIYOn March 23, 1978, Administrative Law JudgeThomas R. Wilks issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief, and the General Coun-sel filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Indiana & Michigan Electric Company,Fort Wayne, Indiana, its officers, agents, successors.and assigns, shall take the action set forth in the saidrecommended Order, except that the attached noticeis substituted for that of the Administrative LawJudge.APPENDIXNOTIC(E To EMPLoyI.EI SPOSIEl) BY ORDER OF 1HiENATIONAl. LABOR REI.AIIONS BOARDAn Agency of the United States GovernmentWE Wll.L NOI suspend employees who engagein strikes or any other concerted activity, be-cause they hold positions as union stewards.WE WILt. No-i in any other manner interferewith, restrain, or coerce employees in the exer-cise of their rights guaranteed in Section 7 of theAct.WE wit. i make whole Philip Scholle, LamarrBell, Steve Stronczek, Steven Ybarra, and GaryBucher, for any loss of earnings they may havesuffered as a result of our unlawfully suspendingthem due to their strike activity, plus interest:and wit AHii. totally expunge all references tosaid suspensions from all of our records.INDI)AN'. & M( IIG(;AN EI.F('IRI( COMPANYD)ECISIONSIATEMENT 1F HruE CASETHOMAS R WILKS., Administrative Law Judge: This pro-ceeding was tried before me at Fort Wayne, Indiana, onNovember 30, 1977, pursuant to a complaint issued onSeptember 2, 1977, based on a charge filed on July 19,1977. The complaint alleges that Indiana & Michigan Elec-tric Company, herein called the Respondent, violated Sec-tion 8(a)(l) and (3) of the National Labor Relations Act bysuspending from employment from 3 to 5 days, five em-ployees. The Respondent denied the commission of unfairlabor practices.Upon the entire record, including my observation of thedemeanor of witnesses as they testified, and after due con-sideration of the parties' post-trial briefs, I make the fol-lowing:FINDINGS AND CON(CLUISIONSI JURISDI( rIONThe Respondent, an Indiana corporation, has at alltimes material herein maintained its principal office andplace of business at Fort Wayne, Indiana, herein called theFort Wayne Division where it has been engaged in thegeneration, sale, and transmission of electrical power, andrelated products. During the year preceding the issuance ofthe complaint, a representative period, Respondent, in thecourse and conduct of its business operations, receivedgross revenues in excess of $250,000. During the same pe-riod, the Respondent received goods valued in excess of$50,000, transported to its Fort Wayne Division in inter-state commerce directly from states other than the State ofIndiana.The Respondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.11 [HI. LABOR OR(CANIZATIONLocal Union No. 1392. International Brotherhood ofElectrical Workers. AFL CIO-CLC, herein called theUnion. is a labor organization within the meaning of theAct.III IfHi ALLEGED IUNFAIR LABOR PRACTI(ESA. The FaclsAt the time of the operative facts herein, April 19, 1977,1A1l1 dates herein are 1977 unless otherwise indlcared237 NLRB No. 35226 INDIANA & MICHIGAN ELECTRIC (CO.Respondent employed within the Fort Wa yne Division. atthree locations or "districts." about 490 employees. TheFort Wayne. Indiana. district is composed of several de-partments. of which the line department is involved herein.There were 125 employees in the line department.The Respondent and the Union have maintained a col-lective-bargaining relationship with respect to the FortWayne Division since 1934. That relationship has been vir-tually. if not completely. unmarked by a history of unfairlabor practices.On April 26. about 50 employees in the line departmentengaged in an unauthorized work stoppage which com-menced shortly after the start of the morning shift. Later inthe afternoon of that same date, Chester Herriman. busi-ness manager and financial secretary of the Union. withthe assistance of various union officials and stewards en-gaged in efforts to encourage those linemen who hadwalked out to return to work as soon as possible. and toabandon the work stoppage. All employees returned towork the next morning.Article Ill, of the current collective-bargaining agree-ment, in effect at that time, provides in part:...the International Brotherhood of ElectricalWorkers and the Local nion agree that the emplo\-ees covered by this Agreement. or any of them WillNot be called upon or permitted to cease or abstainfrom the continuous performance of the duties per-taining to the positions held by them with the Compa-ny...The General Counsel has not alleged the walkout tohave been caused by any unfair labor practice of the Re-spondent. All rank-and-file members who engaged in thewalkout were disciplined by the issuance to them of a writ-ten warning. Five union officials were subjected to a moresevere punishment; i.e., suspension of 3 5 days. The Gen-eral Counsel concedes Respondent's right to have disci-plined employees who engaged in the walkout inasmuch asit was in violation of the terms of the contract. However.the issue in this case is whether Respondent violated theAct by its more severe punishment of the five union offi-cials. The Respondent contends that its conduct was justi-fied because the five union officials by their participationin the walkout breached a higher responsibility to the Em-ployer than that owed by a rank-and-file union member.Five other union officials, who Respondent concluded didnot breach their responsibility under article III of the con-tract, were not disciplined. All 10 union officials were in-terviewed by the Respondent prior to the issuance of disci-pline. They were each interviewed with a unionrepresentative present. The principal representative of theRespondent involved in the interviews and in subsequentpersonnel action was Lawrence Brunke, Fort \Vayne Divi-sion manager.Brunke testified that he relied on reports and assumedthat the walkout commenced in the line barn. Kitzmiller.president of the Union, was not disciplined because hehad, upon hearing of the walkout while in another area.immediately advised supervisors that the stnke was in vio-lation of the contract and that he would make immediateefforts to get the men hack to work. In fact, he later con-tacted Herriman. met with him at the union hall, and withthe assistance of several stewards. telephoned the strikinglinemen in order to exhort them to return to work. Kitzmil-ler was also assisted in his effort by Ernie Cox. chairman ofthe Fort Wasne unit. Thus. Cox was not disciplined.Brunke testified that line department stewards LyleMiller and Dan Richardson, who did not work, were notdisciplined because he accepted their representation of ill-ness, i.e.. Miller had been ill throughout the precedingweekend, and palpably ill on the 25th. and Richardson hada demonstrable ankle injury.2Lyle Van Aman. a steward inthe service department, which is located in the line depart-ment, was not disciplined because he represented toBrunke that he arrived late and learned of the walkoutupon his arrival but commenced his work and continued towork despite the walkout. No employee in the service de-partment engaged in a walkout.Brunke testified that Philip Scholle, line departmentsteward, represented to him that he was not in the line barnat the time of the walkout, but rather "upstairs" engaged inconversation with supervisor John Pawlisch, where helearned of the walkout, but that he reported ill and left theplant thereafter. Scholle advised Brunke that although heleft the plant, he did meet with Herriman at the union halland assisted in efforts to recall linemen to work. Brunketestified that Scholle was given. on May 3. a l-das suspen-sion because of his participation in the walkout in violationof his obligation as union official under the contract, butthat he wAas not more severely punished because he was notpresent at the presumed scene of the walkout, the line barn.and he did represent to Brunke that he made efforts to stopthe walkout.Steven Stronczek. a lineman and steward who was pres-ent with Scholle at the meeting with Pawlisch and whosimilarly reported ill and left but who also assisted in therecall effort, was given a I-day suspension for the samereasons as in Scholle's case.Lamarr Bell, lineman and steward, represented toBrunke that he was not present in the line barn when thewalkout occurred but was in another area, and that uponlearning of the walkout he reported ill, left the plant, butthereafter went to the union hall and engaged in efforts tosummon linemen back to work. Like Scholle and Stron-czek, and for the same reasons, he was also notified, onMay 3. of a I-day suspension from his employment.According to Brunke, linemen and Stewards. StevenYbarra and Gary Bucher, who were present in the linebarn, denied that they were involved in any group discus-sions in the line barn related to the walkout on April 26,but that upon learning of the walkout they reported ill andleft work, but did not make any effort to stop the walkoutor secure a return to work of the linemen. According toBrunke's testimony, Bucher and Ybarra were given 3-daysuspensions because of their participation in a work stop-page, their presence at the scene of the walkout, and theiifailure to make an effort to halt the work stoppage. TheBotlh ere at Ihe planit on the 2nth but not I I he line barn.Bell's suspensln .ninien..ed orn Ma,, 6. bul all others coinnlren.ed onSlo 4227 DEECISIONS OF NATIONAL LABOR REL.Al IONS BOARDsuspension notice to Ybarra and Bucher stated as the rea-son for their suspension:Participating in a cessation and abstention from thecontinuous performance of your duties which is in di-rect violation of Article Ill of the Working Agreementand failure to discharge your responsibilities as aUnion Official to take such actions as could be rea-sonably expected to secure the return to work of otheremployees on Tuesday, April 26, 1977.None of the five disciplined stewards claimed to Brunkein the disciplinary interviews that they were in fact ill. Nofurther investigation was undertaken by Brunke, who ac-cepted the representations of all stewards. T here was noinvestigation to determine what role the supervisors tookwith respect to the walkout. No supervisor explicitly in-structed any of the disciplined stewards to take any actionto halt the walkout or to remind them of their purportedcontractual obligations, despite uncontradicted testimonythat there were several opportunities to do so.Stewards actively represent employees, are engaged inactivities with respect to contract administration and griev-ance processing, and are permitted to engage in such activ-ities during working hours. Herriman, the business repre-sentative, characterizes them as his "right hand." However.stewards cannot resolve a grievance without approval ofthe grievant or the business manager, or enter into an',"agreements," without the approval of the business manag-er.AnalysisRespondent contends that the stewards and union offi-cials have a greater responsibility to the Employer than doordinary rank-and-file members to uphold the collective-bargaining agreement, particularly article Ill, and that arti-cle Ill should be so construed as to set forth that unionofficials are to be subject to a more severe punishment forbreach of same. Respondent argues that the contractshould be read so as to require stewards to take some posi-tive action to halt an unauthorized work stoppage.The contract language obliges the Union not to "callupon" or to "permit" employees to engage in a work stop-page. As Brunke testified that he accepted the representa-tions of the stewards in the disciplinary interviews, none ofthose stewards precipitated, instigated, occasioned, aided.or otherwise caused the April 26 work stoppage. They all,subsequent to the line department walkout, joined it uponlearning of it, by reporting ill.4Some of them used theirtime to actively assist in the cessation of the walkout. How-ever, Respondent argues that merely participating in thewalkout constitutes a breach of a duty set forth in articleIIl of the contract. That article does not specifically setforth that all representatives of the Union must activelyengage in efforts to forestall a walkout, nor does it ex-plicitly set forth that union officials may' be subject togreater discipline than other employees for engaging in the4 It was not even demonstrated that those present in the line barn. uhereit is assumed that the walkout started. in any way precipitated or prolongedthe walkout by iheir conduct in subsequentl] joining the walkoul.same conduct: i.e., nonperformance of work. Respondent'sconstruction of the contract would place union stewards inan adverse position because of their positions as stewards.and would thus patently discourage employees from ac-cepting such positions. TIhe right to engage in such activityis clearly a right guaranteed under the Act. I cannot con-strue the contractual language to constitute a clear recogni-tion that stewards take on a higher risk than rank-and-fileemploy ees which puts them in greater jeopardy for engag-ing in conduct which has not been demonstrated to havecaused a strike in violation of the contract: i.e., joining awalkout that already commenced.Respondent cites Board precedent in support of the ar-gument that union officials have a higher responsibilityand therefore are subject to more severe punishment in thebreach of contractual no-strike clauses. These cases are alldistinguishable factualls from the instant case. Thus, inFifnir Bearing, 73 NLRB 1008 (1947). a strike was called inviolation of the collective-bargaining agreement. All em-ployees who participated were discharged. All were rehiredupon application except for eight union officials who ex-plicitly refused to disavow their participation in the leader-ship of the strike. Those officials who disavowed participa-tion in the leadership of the strike vwere rehired.In Stockharn Pipe F'riing.p Company, 84 NLRB 629(1949), although that decision refers to union officials ashaving a greater duty than rank-and-file employees to up-hold the contract, the General Counsel therein alleged thatthe union official assumed a leadership role in the strikeand the respondent based the discharge upon the official'sleadership role. The trier of fact found that the respondenthad reasonable cause to believe he had assumed a leader-ship role and the Board concluded that it could not believethat the dischargee did not participate in the advocatingand planning of a well-organized walkout of 1,600 employ-ees.Similarlyv in University Overland Express, Inc., 129NLRB 82 (1960). the leadership role of the dischargee wascited in justification for discharge. Also in Russell PackingCompany and Peerles. Packing Company,, 133 NLRB 194(1961), the chief steward, by his conduct, was found tohave precipitated a walkout, and the discharge was notjustified by a mere failure to take positive actions to halt acessation of work.'In a recent decision issued on November 3, 1977, theBoard specifically addressed itself to the issue of whetheran employer was justified in meting out harsher punish-ment to union stewards, who participated in an unauthor-ized work stoppage in violation of a contract.6 In that casethe contractual language was found to have explicitly pro-vided that the union "take all reasonable steps to restorenormal operations" in the event of a work stoppage. Theemployer therein argued that under the contract "theunion had specifically pledged that, in the event of anywork stoppage, the union would notify employees that theywere in violation of the agreement and would take all rea-sonable steps to restore normal operations." The stewardsSee also, ( hrvsler (,orlorati,.l., Dodge lerucA Plant, 232 NLRB 466(1977): and J I' ilherhr; ( 'ontrrl lon ( orp, 182 NL RB 690 ( 1970).Precision ( aitiLg (' ,tiipaii. l)iiion ofi Arurora (Corporatron a wholi,orcd mbhvdiairi -t 4tle d Prduct, ( orp rawon, 233 NL RB 183 (1977)228 INDIANA & MICHIGAN LEF( RI( (CO.however. not only ceased work. and did "Ihttle or nolhillgto stop it. but also engaged in picketing.Following the strike., the respondent ins oked aulthoritxset forth in its collective bargaining agreemient to disciplineemployees who engaged in an unauthorized ualkout. andsuspended, for 3 days. the five stewards because of theirstatus as stewards and because the\ allegedl, failed toabide by their contractual responsibility to take reasoinaleaction to halt the strike.The Board rejected the Administrative La', Judge's coIn-clusion that since the strike was not an unfair labor prac-tice strike, the respondent's conduct was justified. staiting:The fact that the disciplined emplosees participated inan unauthorized strike in breach of a 'alid contractprovision does not legitimize Respondent's action inthis situation. Respondent's freedom to discipline aI'\-one remained unfettered so long as tilhe criteria em-ployed were not union-related. In the case before us.however, Respondent admits that the reason for se-lecting these five emplo\ees for discipline swas thateach held the position of shop steward and, therefore.under the terms of the contract, could assertedl\ beheld to a greater degree of accountabilits for partici-pating in the strike. However, discriminlition directedagainst an employee on the basis of his or her holdingunion office is contrarN to the plain meaning of Sec-tion 8(a)(3) and would frustrate the policies of the Actif allowed to stand.The Board distinguished J. P. I l'ethcrhy ('onstructionCorp.. supra, pointing out that the disciplined steward inthat case was discharged for "fomenting" a strike in viola-tion of a no-strike clause and had engaged in a leadershiprole in the work stoppage. 'Ihus, the Board found the re-spondent therein violated Section 8(a3t3) and ( I ) of the Actby suspending the five stewards.Respondent herein claims that the Pre isilon ( (a.stincase is distinguishable from this case, in that the emploxertherein had engaged in other v iolations of the Act. whereasRespondent has had an absence of a history of unfair laborpractices and the discharges herein were not in the contextof other unfair labor practices. I do not agree that theBoard's interpretation of the rights of the stewards in Preci-sion (astings was in any was founded upon, conditionedby, or expanded by the fact that the employer thereinotherwise violated the Act. The Board clearly viewed theemployer's action therein as separate and apart from thecommission of other unfair labor practices. As I read thatdecision, the Board did not evaluate the emplo!er's moti-vation but rather considered its conduct inherentl, de-structive of employees' rights under the Act. It is incon-ceivable that under such circumstances employees' clearright to engage in union activitN would be limited b' thefact that the employer did not otherwise violate the Act. Ifanything, the Precision ( Castings case provided more justifi-cation for discipline than does this case. There the contractwas more explicit as to the obligation of the union, andthere the stewards engaged in picketing. In this case threeof the stewards actually made efforts to halt the strike. andthe other two merely ceased working after it commenced.Contrary to the Respondent. I find the P'rciision ( oslingscase dispositiv e of the issues herein. I further reject Re-spondent's arguments that even if Prec.sion Castings Corn-f/ro'. -q iIrP. is controlling. It ought not be applied to theinstant case. I do not agree that Board precedent up toPrecision ( la.inmg. (oefIlarnI.I siqura, set forth the high degreeof responsibility as Respondent argues should he appliedito the stessards herein. I find unpersuasive Respondent'scontention that past contrary decisions of arbitrators begisen deference oer the clear statement of law by theBoard. I find of exen less moment Respondent's argumentthat as of tie date of the contrict agreement, March 3.1970. "the Board's pirearbitral deferral procedures were stillgos crned bh (Coll'er and its progen).-' Whether or not theBoard at one point in time deferred to arbitration issuessuch as those insolv ed herein, did not expand or detractfrom the substantive nature of these employees' rights. Iconclucde that Respondent's "benefit of its bargain," i.e..the contract of 1976. must not take precedence over theclear rights of emploNees guaranteed by the Act. Accord-intl. I find that Respondent siolated Section 8(a)(1) and13) of the Act hb suspending five employees on May 3.1977. because. in effect. they held the position of unionstex ards.C (}'( i I SI()}S oi: LAsW1. Respondent Indiana & Michigan Electric Company isan employer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2. I ocal imnion No. 1392. International Brotherhood ofElectrical Workers. AFL C10- CL C, is a labor organiza-tion w.ithin the meaninL of Section 2(5) of the Act.3. BN suspending employees Philip Scholle. StevenStronczek. Ial;lmarr Bell. Steven Ybarra. and Gary Bucherfor participatine in the April 26. 1977. walkout on the basisthat each held the position of union stewsard, Respondentxiolated Section 8(a)t3) and (I of the Act.4. the unfair labor practices cited above have a close,intimaite, and substantial effect on the free flow of com-merce vwithin the meaning of Section 2(6) and (7) of theAct.Tie Ri s.iii)Since I have found that Respondent engaged in viola-tions of Section 8(a)(3) and (I) of the Act by suspendingline department Philip Scholle, Steven Stronczek. and La-marr Bell for I day. and b, suspending line departmentstewards Steven Ybarra and Gary Bucher for 3 days, Ishall recommend that Respondent be ordered to cease anddesist therefrom. and to make these employees whole forans loss of earnings they may have suffered as the result ofthe suspension. with hackpas and interest thereon to becomputed in the manner set forth in F. 1' 4Woolworthrll Prtcll,tl (ia ,I 11tlg < ,,tIlf ltll. P prp, the Board citcd PAnml.a V1. r.'I)..x.,L, (i?, l[...r, ( Qtir , -rplu-,I 12 N t R B 41 i 1I 6 1 .wherein it a,found ihat ilt ciriprl- ir unl.,futll a dlciplined .ia lev..rd "as a consequenceOIf h} i rlll.ll h I.x .laihl r hp Althll h (he hiehs.rd therein did not participatein u ork sl .pp.age him elll f Ihe lhtii of that de, tcllen I that il is unlawfuli licharl.i , .i ullan Aifltll, h, uae t i f the posiltion he holnds In effect. thisi n hill Re'rptldclit hIs doail hcrrin229 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCompany, 90 NLRB 289 (1950), and Florida Steel Corpora-tion, 231 NLRB 651 (1977).8 I1 further recommend an orderthat all references to said suspension be totally expungedfrom all of Respondent's personnel and other recordswherein the suspension is now noted, and that the Respon-dent be required to post the usual notice advising its em-ployees of their rights and of "The Remedy" in this case.Upon the foregoing findings of fact, conclusions of law,and the entire record herein considered as a whole, andpursuant to Section 10(c) of the Act, I make the followingrecommended:ORDER9The Respondent, Indiana & Michigan Electric Compa-ny, Fort Wayne, Indiana, its officers, agents, successors,and assigns, shall:I. Cease and desist from:(a) Suspending employees who engage in strikes or an)'other concerted activity, because they hold positions asunion stewards.(b) In any other manner interfering with, restraining, orcoercing employees in the exercise of rights guaranteed tothem by Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:8 See. generally Isis Plumbthing & Heaing ('. 13l NI.RB 716 (1962)9In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations. be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall hedeemed waived for all purposes(a) Make whole employees Philip Scholle, StevenStronczek, Lamarr Bell, Steven Ybarra, and Gary Bucher,for any loss of earnings they may have suffered as a resultof the discrimination against them. Backpay is to be com-puted in the manner prescribed in "The Remedy."(b) Totally expunge all references to the May 3, 1977,suspension notices issued to the employees named in sub-paragraph (a), above, from all of Respondent's personneland other records wherein the suspensions are now noted.(c) Post at its Fort Wayne Division, Fort Wayne, Indi-ana. facility, copies of the attached notice marked "Appen-dix." l Copies of said notice, on forms provided by theRegional Director for Region 25, after being duly signedby the Respondent's authorized representative, shall beposted by it immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, in con-spicuous places, including all places where notices to em-ployees are customarily posted. Reasonable steps shall betaken by Respondent to ensure that said notices are notaltered, defaced, or covered by any other material.(d) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll and other records necessary to compute the backpaydue under this Order.(e) Notify the Regional Director for Region 25, in writ-ing, within 20 days from the date of this Order, what stepshave been taken to comply herewith.i' In the event that this Order is enforced by a judgment of a UnitedStates (Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Iabor Relations Board."230